Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mr.  (Reg. No. 60,300) on January 6 2021.

The application has been amended as follows:
1. (CURRENTLY AMENDED) A high-voltage (HV) electrical system comprising: an HV electrical bus having positive and negative voltage rails; a low-voltage (LV) controller operating at an auxiliary voltage level, the LV controller including a plurality of LV control blocks and a non-transitory memory device storing instructions executable via the LV control blocks to perform designated battery management system (BMS) functions within the HV electrical system; and a rechargeable energy storage system (RESS) operating at a main voltage level, greater than the auxiliary voltage level, and connected to the HV electrical bus, the RESS including: a battery pack having a plurality of battery cells; a current sensor connected to one of the positive or negative voltage rails, the current sensor being configured to measure a pack current of the battery pack, and to 
a voltage isolation hardware disposed between the plurality of CMUs and the LV controller, the voltage isolation hardware including first and second sets of contactors connected to the positive and negative voltage rails, respectively, wherein the RESS and the LV control blocks of the LV controller are connected via LV serial connections such that the LV control blocks of the LV controller perform the designated BMS functions, including controlling an open/closed state of the first and second sets of contactors and determining the pack current of the battery pack using the low-voltage signal from the current sensor.
10. (CURRENTLY AMENDED) A powertrain system comprising: a polyphase electric machine having a rotor; a load a transmission having an input member selectively coupled to the rotor, and an output member coupled to the load; and a high-voltage (HV) electrical system that includes: an HV electrical bus having positive and negative voltage rails; a low-voltage (LV) controller operating at an auxiliary voltage level and including a plurality of LV control blocks and a non-transitory memory device storing instructions executable via the LV control blocks to perform designated battery management system (BMS) functions within the HV electrical system; and a rechargeable energy storage system (RESS) operating at a main voltage level, greater than the auxiliary voltage level, and connected to the HV electrical bus, the RESS including: a battery pack having a plurality of battery cells; a current sensor connected to one of the positive or negative 
a voltage isolation hardware disposed between the plurality of CMUs and the LV controller, the voltage isolation hardware including first and second sets of contactors connected to the positive and negative voltage rails, respectively, wherein the RESS and the LV control blocks of the LV controller are connected via LV serial connections such that the LV control blocks of the LV controller perform the designated BMS functions, including controlling an open/closed state of the first and second sets of contactors, and monitoring the pack current of the battery pack using the low-voltage signal from the current sensor.

Response to Arguments
Applicant’s arguments, see page 2 filed 01/06/2021, with respect to claims 1-20, rejected under 35 U.S.C. § 101 have been fully considered and are persuasive. The rejection of claims under 35 U.S.C. § 101 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of claimed structure is not disclosed or suggested by the prior art of record. 
Claims 10 recites a powertrain system comprising: a polyphase electric machine having a rotor; a load a transmission having an input member selectively coupled to the rotor, and an output member coupled to the load; and a high-voltage (HV) electrical system that includes .as the one in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836